Citation Nr: 0905634	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The Veteran had active duty from November 1951 to November 
1954, May 1958 to May 1967, December 1967 to February 1978 
and March 1982 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Reason for Remand:  Stegall Violation

The June 2005 remand instructions specifically directed the 
AMC/RO to contact the Department of Defense (DOD) and ask it 
to provide information concerning the use of Agent Orange or 
any other herbicide used on Marcus Island during the period 
of the Veteran's service there, as indicated by the Veteran's 
personnel records. 

The record reflects that the RO/AMC did not comply with this 
directive.  Instead, it appears that the RO/AMC simply 
reiterated a request to the National Personnel Records Center 
(NPRC) to determine if the Veteran's records showed exposure 
to herbicides. This is not sufficient. The law provides that 
the Board is obligated by law to ensure that the AMC/RO 
complies with its directives, as well as those of the 
appellate courts, and that where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The RO/AMC must 
contact the DOD to determine if it has information either 
confirming or denying the use of herbicides on Marcus Island 
during the dates the Veteran was stationed at that location, 
as demonstrated by his personnel records. As such, a remand 
is required to comply with the instructions in the June 2005 
Board remand.

Accordingly, the case is REMANDED for the following action:

1. The Department of Defense (DOD) should 
be contacted and asked to provide 
information concerning the use of Agent 
Orange or any other herbicide on Marcus 
Island during the period of the Veteran's 
service there, as clarified by his 
personnel records.

2. The AMC/RO should then readjudicate the 
claim in light of the evidence received. 
If service connection for prostate cancer 
is denied, a supplemental statement of the 
case should be issued and the Veteran 
should be afforded a reasonable period of 
time in which to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




